Citation Nr: 1222762	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left hip disability. 

5.  Entitlement to service connection for a right hip disability. 

6.  Entitlement to service connection for a right knee disability. 

7.  Entitlement to service connection for a left knee disability. 

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1981 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Philadelphia, Pennsylvania that denied service connection for the disabilities on appeal.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not currently associated with the claims folder.  

The issues of service connection for bilateral shoulders, low back, bilateral hips, bilateral knees, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not demonstrated current hearing loss in either ear.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss in either ear are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in March 2008, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  The Board finds that VA fulfilled its duty to notify.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  Additionally, the Veteran was provided an adequate VA audiological examination for his claimed hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal for claimed hearing loss is thus ready to be considered on the merits.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including hearing loss, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Analysis

The determination of whether a Veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran was afforded a VA audiology examination in March 2008.  The examiner reviewed the claims folder and noted the Veteran's reports of hazardous noise exposure while diving in service.  The Veteran denied a history of recreational noise exposure, vertigo, family history of hearing loss, or otologic disease.  

An audiogram was taken.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
20
LEFT
15
25
10
15
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner assessed normal hearing in both ears.  

The evidence does not include any additional audiograms.  The sole audiogram taken as part of the March 2008 VA examination did not show hearing loss in either ear that meets the VA criteria for recognition of a hearing loss disability.  38 C.F.R. § 3.385.  The claim for service connection for bilateral hearing loss is denied due to lack of a current disability.  38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309, 3.385.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Board finds that additional development is necessary before the rest of the issues on appeal may be reviewed on the merits.

For the claimed left and right shoulder disabilities, the Veteran reports a continuity of symptomatology beginning in service.  As explained below, the Board considers his reports of bilateral shoulder pain beginning in service to be competent and credible.  

Since shoulder pain is a readily observable symptom, the Veteran is competent to report his history and current symptoms of shoulder pain.  Layno, supra.  Service treatment records document complaints of left shoulder pain.  See May 1985 service treatment records.  However, at separation, clinical abnormalities were not noted for either shoulder.  See September 1986 separation examination report.  Subsequent reserve examinations did not show any shoulder disorders.  The Veteran later explained that he has had bilateral shoulder pain since service, and he did not report shoulder pain during the reserve examinations in order to continue diving.  See March 2008 VA examination report.  His reports of continuing bilateral shoulder pain are plausible.  In summary, the Veteran's reports of a history of bilateral shoulder pain beginning in service are competent and credible.  

The Veteran submitted two medical opinions from treating healthcare providers suggesting a nexus to service.  See February 2008 statement by A.S., PA-C and September 2011 statement by Dr. J.G.  He also provided a medical article confirming that dysbaric osteonecrosis was related to diving and manifested as joint pain.  See "Physiologic Consequences of Diving" submitted March 2012.     

The Veteran was afforded a VA examination to evaluate his claimed shoulder disabilities in March 2008.  However, the examiner did not adequately consider the Veteran's reports of bilateral shoulder pain beginning in service.  Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history).  Since these reports of a continuity of symptomatology are competent and credible, the examiner must address them.  Id.  Another VA examination to evaluate the claimed bilateral shoulder disability is necessary as detailed in the instructions below.  

The Veteran has not been afforded VA examinations for his claimed bilateral hips, bilateral knees, and low back disabilities.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.  

Available X-rays are notable for degenerative changes in the lumbar spine, bilateral knee, and bilateral hips.  See February 2009 X-rays of the bilateral knees and lumbar spine; March 2009 bilateral hip X-ray.  Thus, current disabilities are demonstrated.   

Although service treatment records do not show complaints or treatment for these joints, the Veteran submitted statements from medical professionals suggesting they may be related to deep water diving during active service.  See February 2008 letter by A.S., PA-C and September 2011 letter by Dr. J.G.  For the limited purpose of triggering VA's duty to provide an examination, these statements are sufficient evidence of a link to service.  See Locklear, supra.  A VA examination is necessary to evaluate the nature and extent of the claimed low back, bilateral knee, and bilateral hip disabilities as detailed in the instructions below.  Id.; McLendon, supra.  

For the claimed tinnitus, the Veteran's representative contended that the March 2008 VA audiology examination was inadequate.  See April 2012 informal hearing presentation.  He observed that the March 2008 VA audiologist limited his consideration to the underwater acoustic trauma and did not consider effects from underwater pressure.  In this regard VA Training Letter 07-04 lists tinnitus as a possible long term and late effect of decompression sickness.  The Board finds an addendum audiology opinion is necessary as detailed in the instructions below.  See Barr, supra.   

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any recent medical treatment records for his claimed bilateral shoulders, low back, bilateral knees, bilateral hips, and tinnitus disabilities and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether any current shoulder, low back, knee, or hip disability is a result of a disease or injury in service. All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current shoulder, low back, knee, or hip disability had its onset in service, is related to the Veteran's history of extensive diving, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's in-service diving history.  He or she should presume that the Veteran's reports about his diving history are accurate. 

The examiner is also directed to review the "Physiological Consequences of Diving" medical article submitted by the Veteran in March 2012 and positive nexus opinions expressed by A.S., PA-C in February 2008 and Dr. J.G. in September 2011.  

The examiner must provide reasons for each opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner must specifically address the Veteran's competent and credible reports of a continuity of symptomatology of bilateral shoulder pain beginning in service.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so, aside from lack of contemporaneous medical treatment or documentation.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, contact the March 2008 audiologist or an appropriately qualified audiologist for an addendum opinion.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The audiologist is asked to opine whether it is at least as likely as not (50 percent probability or more) that any current tinnitus is related to increased pressure from deep water diving during service or is a late manifestation of unrecognized decompression sickness.  

The examiner must provide reasons for each opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so, aside from lack of contemporaneous medical treatment or documentation.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


